UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RICKY JENNINGS BRAWLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-90-394, CA-94-509-3-6-AK)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Keith Eric Golden, GOLDEN, MEIZLISH & ELWOOD CO., L.P.A., Columbus,
Ohio, for Appellant. David Calhoun Stephens, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge, and find no reversible error. Accordingly, we deny Ap-

pellant's motion to convert this appeal to a formal briefing track
and affirm on the reasoning of the district court. United States v.
Brawley, No. CR-90-394; CA-94-509-3-6-AK (D.S.C. Apr. 20, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2